             Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 1 of 12



                              THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                 Plaintiff,

v.                                                                  No. Cr. 19-4445 JH

ANDRE DESHAWN COLEMAN
and ZAVIER MALIK JETER,

                 Defendants.


                              MEMORANDUM OPINION AND ORDER

        On March 4, 2020, Defendant Andre Coleman (“Defendant” or “Coleman”) filed an

Amended Opposed Motion for a Severance of Defendant (ECF No. 42). 1 Defendant requests a

severance and separate trial from his co-defendant Zavier Jeter (“Jeter”) based on Federal Rule of

Criminal Procedure 14, the Sixth Amendment, and Bruton v. United States, 391 U.S. 123 (1968).

The Government opposes the motion. The Court, having considered the motion, briefs, evidence,

and applicable law, concludes that the amended motion to sever should be denied.

        I.       BACKGROUND

        According to the Criminal Complaint, this case arises from the November 19, 2019 arrests

of Defendants Coleman and Jeter at the Gallup Port of Entry after an inspection of the tractor trailer

they were driving and co-driving, respectively, revealed pallets of marijuana in the trailer. See

Criminal Compl., ECF No. 1. The United States asserts that the marijuana was found among



1
  Defendant Coleman amended his initial Motion for Severance of Defendant (ECF No. 41) to include opposing
counsel’s position. Compare Def.’s Mot., ECF No. 41, with Def.’s Am. Mot. 1 n.1, ECF No. 42. The Court will thus
deny as moot Defendant’s motion for severance (ECF No. 41) and will consider herein the arguments in Defendant’s
amended motion for severance (ECF No. 42).
           Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 2 of 12



apparently legitimate shipments. See Gov.’s Resp. 2, ECF No. 47. A federal grand jury charged

Defendants with conspiracy to distribute 1,000 kilograms and more of a mixture and substance

containing a detectable amount of marijuana from on or about November 17, 2019 and continuing

to on or about November 19, 2019, in violation of 21 U.S.C. § 846 (Count 1), and with possession

with intent to distribute 1,000 kilograms and more of marijuana in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(A), and 18 U.S.C. § 2 (Count 2). Indictment, ECF No. 19.

          Both Defendants made statements to law enforcement following their arrests and after

officers gave them Miranda warnings. See Criminal Compl. 5, ECF No. 1. Coleman asserts that

seven of Jeter’s statements are somewhat contradictory from his own and that their admission

would violate Coleman’s Sixth Amendment Confrontation Clause rights. Coleman argues that the

Court must thus sever the trials. In response, the Government contends that the identified

statements do not raise Bruton concerns, and that even if they do, the statements may be redacted

to avoid causing undue prejudice and to avoid violating any specific trial rights of Coleman.

          The following statements are those identified by Coleman as creating Confrontation Clause

issues:

          A. Coleman denied knowing the owner of the trucking company, VinJet Logistics, stating

             he had been driving for VinJet Logistics on and off for two years; he had never met

             face-to-face the owner, who he knew only as Mr. Jeter; and he had only spoken to the

             owner telephonically. Jeter told officers his father, the owner of VinJet Logistics, and

             Coleman worked together in the oil fields in Texas and drove trucks in Laredo, Texas.

          B. Coleman stated that, after dropping off the tractor trailer at the 49er Truck Stop near

             Sacramento on Friday, November 15, 2019, he rented a car from Enterprise Rentals to

             “hang out” with friends and family until Monday afternoon, and he did not spend any



                                                  2
 Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 3 of 12



   time with Jeter or see him over the weekend. Jeter, however, said that Coleman spent

   the entire weekend with Jeter and his girlfriend at an Airbnb in Sacramento and that

   Coleman stayed in the house the entire weekend.

C. Coleman admitted to having a criminal record that included a conviction for possession

   and sale of cocaine. After agents informed Jeter that Coleman had a long criminal

   record, Jeter said that Coleman might have known about the marijuana in the trailer.

D. After agents showed Jeter a bill of lading receipt bearing his signatures and informed

   him that the containers referenced in that document contained marijuana, Jeter stated

   he signed the receipt “since Andre didn’t sign 1 or 2” of the receipts.

E. Jeter said that he only signed the bill of lading “for him.” Coleman, in contrast, stated

   that he was not involved in the “last load,” referring to the container in which marijuana

   was found.

F. Jeter explained that he was asleep in the truck’s sleeper area when Coleman “picked up

   the U-Haul boxes,” referring to the boxes containing marijuana, on November 18,

   2019. He said when he awakened later to begin his driving shift, he discovered through

   a driver inspection that the trailer had a seal, and Coleman had not “signed” the bill of

   lading for this last load, so Jeter had to sign it to be able to drive the tractor trailer.

   Coleman, however, said that he returned to the 49er Truck Stop on November 18, 2019,

   to meet Jeter for the return trip and Coleman observed that the trailer had been loaded

   and a seal placed on the trailer – “already loaded and sealed.”

G. Jeter claimed that both he and Coleman would transport cargo to South Carolina and

   Jeter would not “drop-off” Coleman in Atlanta. Coleman said that he was going to be

   “dropped off” in Atlanta by Jeter rather than participating in the transportation of the



                                         3
         Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 4 of 12



             cargo to South Carolina.

       II.      STANDARD

       Federal Rule of Criminal Procedure 8(b) provides that two or more defendants may be tried

jointly “if they are alleged to have participated in the same act or transaction, or in the same series

of acts or transactions, constituting an offense or offenses.” Fed. R. Crim. P. 8(b). “Joint trials of

defendants who are indicted together are preferred because ‘[t]hey promote efficiency and serve

the interests of justice by avoiding the scandal and inequity of inconsistent verdicts.’” United States

v. Hall, 473 F.3d 1295, 1301-02 (10th Cir. 2007) (quoting Zafiro v. United States, 506 U.S. 534,

537 (1993)). The Tenth Circuit recognizes “a presumption that co-conspirators in a conspiracy trial

should be tried together.” United States v. Clark, 717 F.3d 790, 817 (10th Cir. 2013).

       A court, however, may order separate trials if the joinder of defendants appears to prejudice

a defendant. Fed. R. Crim. P. 14(a). The decision whether to grant a severance is within the

discretion of the trial court. United States v. Dirden, 38 F.3d 1131, 1140 (10th Cir. 1994). In

exercising its discretion, a court “must weigh prejudice to the defendant caused by joinder against

the ‘obviously important considerations of economy and expedition in judicial administration.’”

Id. (quoting United States v. Petersen, 611 F.2d 1313, 1331 (10th Cir. 1979)). “[D]efendants are

not entitled to severance merely because they may have a better chance of acquittal in separate

trials.” Zafiro, 506 U.S. at 540. Rather, “when defendants properly have been joined under Rule

8(b), a district court should grant a severance under Rule 14 only if there is a serious risk that a

joint trial would compromise a specific trial right of one of the defendants, or prevent the jury from

making a reliable judgment about guilt or innocence.” Id. at 539.

       The defendant bears a heavy burden of showing real prejudice in his case to warrant

severance. See United States v. Wardell, 591 F.3d 1279, 1299 (10th Cir. 2009). Limiting



                                                  4
         Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 5 of 12



instructions often will cure any risk of prejudice. Zafiro, 506 U.S. at 539. A court should consider

other remedial measures that will minimize the risk of prejudice. United States v. Lane, 883 F.2d

1484, 1498 (10th Cir. 1989).

       III.    ANALYSIS

               A. Bruton

       The Confrontation Clause of the Sixth Amendment provides, “In all criminal prosecutions,

the accused shall enjoy the right . . . to be confronted with the witnesses against him….” U.S.

Const., amend. VI. In Crawford v. Washington, 541 U.S. 36 (2004), the Supreme Court held that

the admission of testimonial statements of a witness who did not appear at trial violates the

Confrontation Clause, unless the witness was unavailable to testify and the defendant had a prior

opportunity for cross-examination. See id. at 68. Police interrogations are testimonial statements.

Id. Consequently, a defendant’s Confrontation Clause rights are violated when his non-testifying

co-defendant’s confession naming him as a participant in the crime is introduced at their joint trial,

even if the jury is instructed to consider the confession only against the co-defendant. Richardson

v. Marsh, 481 U.S. 200, 201-02 (1987) (relying on Bruton v. United States, 391 U.S. 123 (1968)).

       Where, however, a confession is not facially incriminating and becomes so only when

linked with evidence later introduced at trial, there is not the overwhelming probability that jurors

will be unable to obey an instruction that they disregard an incriminating inference. See id. at 208.

A non-testifying co-defendant’s confession is properly redacted if it eliminates any reference to

the defendant’s name and to his existence, and thus, may be admitted so long as the court also

gives a proper limiting instruction. See id. at 211. The admission of such a statement is

constitutional even when other evidence otherwise links the defendant to the statement. See id. at

208-11. The Tenth Circuit has held that “where a defendant’s name is replaced with a neutral



                                                  5
         Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 6 of 12



pronoun or phrase there is no Bruton violation, providing that the incrimination of the defendant

is only by reference to evidence other than the redacted statement and a limiting instruction is

given to the jury.” United States v. Verduzco-Martinez, 186 F.3d 1208, 1214 (10th Cir. 1999). If,

however, it is obvious from consideration of the confession as a whole that the redacted term refers

to the defendant, then the Confrontation Clause problem remains. See id.

       Bruton problems alone do not require severance. Spears v. Mullin, 343 F.3d 1215, 1235

(10th Cir. 2003). “Bruton only requires that in a joint trial a defendant must be given an opportunity

to cross-examine his codefendant when the government introduces a codefendant’s confession that

incriminates the defendant.” United States v. Hill, 901 F.2d 880, 883 (10th Cir. 1990). Where a

Bruton situation exists, the court may protect the defendant’s Sixth Amendment rights by (1)

excluding the confession, (2) severing the trial, or (3) redacting the portions of the co-defendant’s

confession that incriminate the non-confessing defendant coupled with the use of limiting

instructions. See id.; Stanford v. Parker, 266 F.3d 442, 456 (6th Cir. 2001). It is up to the court to

decide whether the risk of prejudice arising from Bruton issues is high enough to warrant

severance. See Zafiro, 506 U.S. at 539 (expressly cautioning that risk of prejudice warranting

severance could occur where Bruton issues arise).

       As an initial matter, the United States is not seeking to use statement C. Gov.’s Resp. 5,

ECF No. 47. Because it has not yet determined whether it will seek admission of statements A-B

and D-G and it is not clear whether Jeter may testify at trial, the United States argues that the

drastic remedy of severance is premature. Additionally, turning to statements A, B, and G, the

Government argues that the statements are not facially incriminating: statement A relates to

whether Coleman and Jeter’s father knew each other; statement B is about whether Coleman and

Jeter spent time together the weekend prior to their trip; and statement G concerns whether



                                                  6
           Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 7 of 12



Coleman would go to South Carolina or be dropped off in Atlanta.

         The Bruton rule is a narrow exception to the general rule that jurors are presumed to follow

their instructions, and it “applies only in those few contexts where the statement is so inculpatory

as to the defendant that the ‘practical and human limitations of the jury system cannot be ignored.’”

United States v. Sarracino, 340 F.3d 1148, 1160 (10th Cir. 2003) (quoting United States v.

Rahseparian, 231 F.3d 1267, 1277 (10th Cir.2000)). The “Bruton rule does not apply to

‘statements that are not directly inculpatory but only inferentially incriminating.’” Id. (quoting

Rahseparian, 231 F.3d at 1277)). Bruton, however, applies, even if the statement is not facially

inculpatory, when the statement is evidence of a fact critical to the government’s case. Id.

         Applying this law to the facts here, the Court concludes that statements A, B, and G are

not directly inculpatory. Nor is it clear whether statements A, B, and G refer to facts that are critical

to the United States’ case. Coleman has thus not convinced the Court that Bruton applies to these

statements and that limiting instructions cannot be given to cure any prejudice. 2 In addition, the

Government notes, and the Court agrees, that statement B could be redacted to say that Jeter and

his girlfriend stayed the weekend at an Airbnb without reference to Coleman.

         Moreover, it is not clear yet whether the Government intends to use Jeter’s statements to

prove the truth of the matter asserted or only to demonstrate that the co-defendants told inconsistent

stories. “A defendant's confrontation rights are implicated by the admission of testimonial

statements against the defendant, however, only when they are admitted to establish the truth of

the matter asserted in the statement.” United States v. Pablo, 696 F.3d 1280, 1287 (10th Cir. 2012)

(relying on Crawford, 541 U.S. at 60 n. 9, which noted that Confrontation Clause “does not bar

the use of testimonial statements for purposes other than establishing the truth of the matter


2
  The Court does not herein rule that the statements will be admitted into evidence; only that there is no Bruton issue
requiring severance as the remedy.

                                                          7
         Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 8 of 12



asserted”). If the Government introduces statements A, B, and G, not to establish the truth of what

Jeter said, but merely, to show that the co-defendants told different stories, then the Confrontation

Clause is not implicated by the admission of these statements.

        With respect to statements D, E, and F, Coleman asserts that the statements imply that he

was the one who was supposed to sign for the containers. The Government asserts that the

referenced bill of lading relates to an apparently legitimate U-Haul shipment, and the marijuana

was located on both sides of the crate associated with the referenced bill of lading. Although the

United States contends that the signing of the bill of lading is relevant because it shows

involvement and knowledge of the contents of the trailer in general, it asserts that the statements

are not facially incriminating, so Bruton does not apply.

        The Court agrees that statements D and E do not compel severance because they are not

directly incriminating and, to the extent the statements constitute facts critical to the government’s

case, they can be redacted to avoid references to Coleman. Statement F, however, is not as easily

redacted. Jeter stated that he was asleep when Coleman picked up the U-Haul boxes and he later

discovered at a driver inspection that the trailer had a seal, but Coleman had not signed the bill of

lading, so Jeter had to do it. The United States argues that the statement is not directly incriminating

because Jeter did not say he saw Coleman pick up the load and that load does not directly relate to

the drugs in the trailer. Although the U-Haul crate may not have contained the contraband, the

United States intends to show at trial that “the position of the crate for which Jeter signed suggests

that it was loaded at a time when there was already marijuana in the trailer, or that the crate was

later moved when the marijuana was loaded, further demonstrating knowledge that the trailer

contained marijuana.” Gov.’s Resp. 5, ECF No. 47. This statement by Jeter is therefore an attempt

to implicate Coleman, on which Coleman may not have the opportunity to cross-examine Jeter,



                                                   8
          Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 9 of 12



depending on whether Jeter chooses to testify. Although the Court has Sixth Amendment concerns

about the introduction into evidence of statement F, the Government indicates its preference is to

not use the testimony, rather than have two separate trials. See Gov.’s Resp. 7-8, ECF No. 47

(“Finally, to the extent that suitable redactions are not available in the Court’s estimation, the

United States can simply choose not to use the statement in preference to a complete severance of

the two trials.”).

        In sum, the Court has other remedies, such as redaction and exclusion, to protect Coleman’s

rights without resorting to severance. The Court therefore concludes that Bruton does not mandate

severance under the circumstances here.

                B. Spillover Prejudice

        Evidence admissible against a co-defendant that would not be admissible against the

defendant if he were tried alone may create a serious risk of prejudice sufficient to require

severance. See Zafiro, 506 U.S. at 539. “For example, evidence of a codefendant’s wrongdoing in

some circumstances erroneously could lead a jury to conclude that a defendant was guilty.” Id. A

mere allegation that the evidence against one defendant will have a “spillover effect” on a co-

defendant is not enough to demonstrate prejudice. Clark, 717 F.3d at 818. Prejudice is also not

shown when the evidence would be admissible at separate trials. See United States v. Lane, 883

F.2d 1484, 1498 (10th Cir. 1989) (“If all the evidence in a joint trial of defendants was admitted

against each codefendant, no such prejudice could result from the joint trial because the evidence

would be precisely as it would at each defendant’s separate trial.”).

        In this case, a properly instructed jury will be able to weigh the evidence against Coleman

separately to determine his culpability in the charged crime. The cases against each co-defendant

are similar – they are charged in the same conspiracy and both are alleged to have driven the tractor



                                                 9
             Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 10 of 12



trailer containing the marijuana. Coleman asserts that the evidence against Jeter is stronger because

Jeter admitted via text that he was aware the trailer contained “weed.” Even assuming Coleman’s

position is correct and the evidence against him is weaker than the evidence against Jeter, the

disparity in evidence is insufficient to warrant a severance. Nor is the Court convinced that a jury

would not be able to compartmentalize the evidence against each defendant. The record does not

indicate that the evidence disparity would prevent the jury from making a reliable judgment about

the guilt or innocence of Coleman, separate from Jeter. Cf. United States v. Linn, 31 F.3d 987, 992-

93 (10th Cir. 1994) (“Here, we have a simple conspiracy case involving a few actors and a

straightforward set of events; complexity and confusion are not a concern. The concerns justifying

severance based upon differing degrees of culpability are simply not present in this case.”). 3

                    C. Inconsistent Defenses

           To establish that trials must be severed based on the mutually antagonistic defense theory,

the conflict between the co-defendants’ defenses must be such that the jury, to believe the core of

one defense, “must necessarily disbelieve the core of the other.” Id. at 992 (quotations omitted).

The Tenth Circuit requires a three-step inquiry to determine whether a defendant will be prejudiced

by a joint trial because he and a co-defendant have mutually exclusive defenses: (1) whether the

defenses are so antagonistic as to be mutually exclusive; (2) whether there is a serious risk that a

joint trial would compromise a specific trial right or prevent the jury from making a reliable

determination of guilt or innocence; and (3) if a defendant shows the first two factors, the trial

court must weigh the prejudice to a particular defendant caused by joinder against considerations

of economy and speed in judicial administration. United States v. Jones, 530 F.3d 1292, 1304 (10th

Cir. 2008).



3
    The Court finds the cases upon which Defendant relies readily distinguishable, and the Linn case far more persuasive.

                                                            10
        Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 11 of 12



       Coleman has not demonstrated that a jury, in order to believe the core of his own defense,

must necessarily disbelieve the core of Jeter’s defense. Both defendants appear to claim that they

had no knowledge of the marijuana in the truck. Although there are suggestions of finger pointing

in their respective statements, the defenses are not so contradictory that the jury must disbelieve

one to believe the other. For example, a jury could determine that neither defendant knew the

contraband was in the truck. Consequently, the respective defenses of Coleman and Jeter do not

compel severance. Cf. id. (“Mr. Wright's guilt was not, in itself, a viable legal defense for Ms.

Jones, and it was not an indispensable component of her theory of the case. Indeed, the ‘core’ of

Ms. Jones's defense-that she did not act knowingly or voluntarily with respect to any of the alleged

acts-did not necessarily depend on Mr. Wright's guilt…. In our view, the jury could have

simultaneously believed that the government's witnesses were lying about Mr. Wright's

involvement in the bank fraud conspiracy and that Ms. Jones did not knowingly commit bank

fraud.”); Linn, 31 F.3d at 992 (explaining that mutual antagonism complained of by defendants

was no more than finger pointing from which jury could have believed all of defendants’ theories

and acquitted all of them, so denial of severance did not require reversal). Moreover, as explained

supra, no specific trial right of Coleman’s will be compromised by a joint trial.

       Finally, the risk of prejudice is outweighed by the interests of judicial economy. It appears

that much of the evidence and witnesses against each co-defendant will be the same. Separate trials

thus will be highly duplicative and a waste of judicial resources. Cf. Hall, 473 F.3d at 1302

(concluding that district court did not abuse its discretion in denying defendant’s motion to sever

where joint trial was in interests of judicial economy because exact same witnesses and exhibits

would be necessary in both trials).




                                                11
       Case 1:19-cr-04445-JCH Document 54 Filed 06/08/20 Page 12 of 12



      IT IS THEREFORE ORDERED that Defendant Coleman’s Motion for a Severance of

Defendant (ECF No. 41) is DENIED AS MOOT and Defendant Coleman’s Amended Opposed

Motion for a Severance of Defendant (ECF No. 42) is DENIED.




                                 ______________________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          12
